 

Cee

0 usSBC $ OTs ae
Ip DOCU OF
|

 

 

 

 

 

pete deci 2)
UNITED STATES DISTRICT COURT We , 4
SOUTHERN DISTRICT OF NEW YORK Oe 4 . =}. 9.922 22
ee ee ae x ea PLSD. Lee 905
ERIC WEISS, : _
Plaintiff,
18 Civ. 9529 (LAP)
V.
ORDER
PENSKE MEDIA CORPORATION et al.,
Defendants. :
wee eee ee ne eee x

LORETTA A. PRESKA, Senior United States District Judge:
The Court has reviewed the parties’ recent letters
regarding their discovery disputes [dkt. no. 59, 61, and 62].

e. Defendants shall produce all documents relating to the
transfer of Mr. Weiss’ photographs from Fairchild
Publications to Defendants and the ownership of the
photographs. Defendants may produce the Condé Nast
agreement or other transactional documents to the Court for
in camera review with a cover letter identifying any
provisions that concern ownership/provenance of the
archive. The Court will determine whether those provisions
are relevant and must be produced to Plaintiff, subject to
the parties’ protective order.

e Defendants shall produce ali documents relating to
their/its licensing of the photograph appearing at Exhibit

1 to the Complaint.

 

 
e Defendants shall produce a Rule 30(b) (6) witness to testify
with respect to the spreadsheets produced, how Defendants’
databases are maintained, and how Mr. Weiss’ photographs
are entered into the databases.

Counsel shall report to the Court by letter no later than
February 18 with respect to the information obtained from the
above.

The Court reserves decision on the remainder of Plaintiff’s

requests.

SO ORDERED,

Dated: New York, New York
January <, 2020

LORETTA A. PRESKA
Senior United States District Judge

 

 
